Citation Nr: 1726145	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  14-321 81A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to an effective date prior to July 25, 2012, for a grant of service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to an effective date prior to July 25, 2012, for a grant of service connection for adjustment disorder with mixed emotions and conduct, depression and primary insomnia.

4.  Entitlement to an effective date prior to July 25, 2012, for a grant of service connection for left knee chondromalacia.

5.  Entitlement to an effective date prior to July 25, 2012, for a grant of service connection for tinnitus.

6.  Entitlement to an effective date prior to July 25, 2012, for a grant of service connection for left leg sciatica with intervertebral disc syndrome (IVDS).

7.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed emotions and conduct, depression and primary insomnia (claimed as posttraumatic stress disorder).

8.  Entitlement to an initial compensable rating for left knee chondromalacia. 

9.  Entitlement to an initial rating in excess of 20 percent for the period prior to April 24, 2013, for degenerative disc disease of the lumbar spine.

10.  Entitlement to a rating in excess of 20 percent for the period since April 24, 2013, for degenerative disc disease of the lumbar spine.

11.  Entitlement to an initial rating in excess of 20 percent for left leg sciatica with intervertebral disc syndrome. 


REPRESENTATION

Veteran represented by:	Amy K. Hart, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother and his brother


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 2002 to March 2003, August 2008 to August 2009 and from March 2011 to July 2012 including combat service in Afghanistan, for which he was awarded a Combat Infantryman Badge.  He had additional periods of service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that, in relevant part, denied service connection for hearing loss, granted service connection for degenerative disc disease of the lumbar spine and left leg sciatic with intervertebral disc syndrome both with evaluations of 20 percent, granted service connection for left knee chondromalacia with an evaluation of 0 percent, and granted service connection for adjustment disorder with mixed emotions and conduct, depression and primary insomnia with an evaluation of 30 percent, all effective from July 25, 2012.   

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of those proceedings is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has bifurcated the spine claim as reflected above, as to do so allows for a favorable determination on the issue of entitlement to a rating in excess of 20 percent for the period since April 24, 2013, for degenerative disc disease of the lumbar spine, which is decided herein.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

As of an April 24, 2013, VA examination, the Veteran's lumbar spine disability has been manifested by IVDS resulting in incapacitating episodes totalling 6 weeks per year.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for degenerative disc disease of the lumbar spine for the period since April 24, 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5237, 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently in receipt of a 20 percent rating for his lumbar spine disability under Diagnostic Codes 5010 and 5237.  He asserts that a higher rating is warranted based on his current symptomatology.  Specifically, the Veteran maintains that he experiences chronic low back pain radiating into his left leg, that it spasms frequently, and incapacitates him for days at a time and prohibits him from activities that involve lifting, sitting for long periods or running. 

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).
Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

In this case, the Veteran has also been diagnosed with IVDS.  Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.
Based on a review of the evidence of record the Board finds that a 60 percent rating is warranted for the period since April 24, 2013.  During the VA examination on that date, the examiner found that the Veteran had IVDS that resulted in at least 6 weeks of incapacitating episodes over the previous year.  While the Board was unable to find a single instance in the Veteran's records of prescribed bed rest from a physician, it is unwilling to disturb a finding favorable to the Veteran.  Thus, resolving all doubt in the Veteran's favor, a disability rating of 60 percent is warranted from April 24, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  This is the highest disability rating available for IVDS.  Id. 

A rating in excess of 60 percent is not warranted, as the Veteran does not assert that he has ankylosis of the lumbar spine, let alone ankylosis of the lumbar and cervical spine, and the record does not reflect otherwise.  See, e.g., April 2013 VA examination report at 8.  As such, a rating in excess of 60 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5237.


ORDER

For the period since April 24, 2013, a rating of 60 percent, and no higher, for degenerative disc disease of the lumbar spine is granted.


REMAND

The record contains conflicting evidence as to whether the Veteran has a current hearing loss disability.  The majority of the Veteran's in-service hearing tests show normal hearing for VA purposes.  An April 2013 VA examination also shows normal hearing bilaterally.  A March 2012 in-service audiogram, however, shows significant hearing loss in both ears.  As such, an examination is necessary in order to make a decision on the claim and to determine whether the Veteran has a current hearing loss disability that initially manifested during active duty or is otherwise etiologically related to service.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Additionally, in a March 2014 correspondence, the Veteran expressed disagreement with the effective dates associated with the grants of service connection for his low back, knee, left leg, psychiatric and tinnitus disabilities awarded in the November 2013 rating decisions, as well as the rating assigned to left leg sciatica.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board is obliged to remand these claims to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Furthermore, the most recent VA treatment records are dated August 2013.  Any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).  

As the Veteran's most recent VA examination for his psychiatric condition is from April 2013 and as it appears he has continued to seek treatment for this condition, a new examination should be undertaken once these records are obtained in order to assess the current severity of the disability. 

In accordance with Correia v. McDonald, 28 Vet. App. 158 (2016), an updated knee examination and retroactive opinions as to the severity of the knee disability throughout the appeal period and the lumbar spine disability prior to April 24, 2013 are needed.  

Finally, it appears that the Veteran is in receipt of Social Security Administration (SSA) disability benefits premised on some of the same disabilities currently under appeal.  Any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001).  These records must be obtained on remand, and if such records cannot be located, a negative response from the SSA must be included in the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate any outstanding VA treatment records. 

2.  Contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  If such records cannot be located, a negative response from the SSA must be included in the Veteran's claims file, and he must be notified as to the unavailability of records.

3.  Separately, issue a SOC addressing entitlement to an effective date prior to July 25, 2012, for a grant of service connection for degenerative disc disease of the lumbar spine; adjustment disorder with mixed emotions and conduct, depression and primary insomnia; left knee chondromalacia; tinnitus; and left leg sciatica with IVDS; as well as entitlement to an initial rating in excess of 20 percent for left leg sciatica with IVDS.

4.  Then schedule the Veteran for a VA examination in order to determine whether the Veteran has a current hearing loss disability and if so, whether it is at least as likely as not (50 percent or greater probability) that such disability is related to or had its onset during service.  In addressing this question, the examiner must concede in-service acoustic trauma stemming from the Veteran's combat service.
5.  Then, after obtaining all requested documents as above, schedule the Veteran for a VA examination to determine the current severity of his psychiatric condition.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

6.  Then schedule the Veteran for a VA examination to determine the current severity of his left knee disability and render a retrospective opinion as to the severity of the Veteran's low back disability prior to April 24, 2013 and left knee disability since July 2012.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

a. Specifically, the examiner is requested to test the range of motion of both knees in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

b. The examiner must also provide an opinion as to the range of motion throughout the appeal period (since July 2012) of both knees in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  

c. The examiner is also requested to address range of motion throughout the appeal period (since July 2012) of the lumbar spine in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  

d. If the requested opinions cannot be provided without resort to speculation, the examiner should state why that is so and should also indicate whether any additional information would permit a non-speculative opinion, (which facts should be identified) or if it is the limits of medical knowledge which prevent a non-speculative opinion.  If it is necessary to examine the Veteran to provide the requested opinions, that should be arranged.

7.  Then readjudicate the issues of entitlement to increased ratings for left knee, low back (prior to April 24, 2013), and psychiatric disabilities, as well as entitlement to service connection for hearing loss. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


